Filed 12/10/13 In re R.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re R.C., a Person Coming                                          H039459
Under the Juvenile Court Law.                                       (Santa Clara County
                                                                     Superior Ct. No. JV39123)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

R.C.,

         Defendant and Appellant.



         This is an appeal from the juvenile court's restitution order of February 11, 2013.
Pursuant to that order, the juvenile court required R.C. and another minor to pay
restitution in the amount of $19,970 to one of the victims of the burglary offenses that he,
in conjunction with the other minor, committed. The juvenile court held R.C's parents
and the other minor's parents jointly and severally liable for the debt. R.C. filed a timely
notice of appeal.
         We appointed counsel to represent R.C. in this court. Counsel has briefed no
issues, but requests that we review the record of the proceedings. (People v. Wende
(1979) 25 Cal.3d 436.) Counsel attests that R.C. was advised of his right to file a
supplemental brief in a timely manner. Furthermore, on July 23, 2013, we notified R.C.
of his right to submit written argument on his own behalf within 30 days. R.C. has not
filed a supplemental brief. We have examined the entire record in accordance with
People v. Wende. For reasons set forth below, we agree with counsel that no arguable
issue exists on appeal. Accordingly, we affirm the juvenile court's restitution order.
       On May 16, 2012, the juvenile court adjudged R.C. a ward of the court, and
calculated his theoretical maximum term of confinement at three years, two months. The
court placed R.C on probation on various terms and conditions.1
       Subsequently, just three months later, the Santa Clara County District Attorney
filed another juvenile wardship petition in which it was alleged that R.C. and another
minor had committed two residential burglaries. (Pen. Code, § 459-460, subd. (a).) On
August 24, 2012, R.C. admitted that the allegations were true. The court continued R.C.
on probation. However, the court set a hearing to determine the amount of restitution to
be paid to the victims of the burglaries.
                                  The Restitution Hearing
       At the restitution hearing, Samira Sadeghi, who lived at one of the residences that
R.C. admitted burglarizing, testified that jewelry was stolen from her home on August 6,
2012. Ms. Sadeghi stated that she did not have receipts from the jewelry because most of
the pieces were gifts, some of which were purchased in Iran or Korea. A few of the
pieces were purchased at Costco. Ms. Sadeghi fixed the value of the jewelry by either
finding out from the purchasers of the pieces what they had paid for a particular piece or
by conducting an Internet search for similar items.2



1
       The facts underlying this first petition are not relevant to this appeal. We note,
however, that the juvenile court found that R.C. was unsuitable for the deferred entry of
judgment program.
2
       A list of 18 stolen items was admitted into evidence along with two photographs
of pieces similar to two of the items that R.C. stole.

                                             2
       At the end of the hearing, counsel for the other minor who was arrested along with
R.C. argued that two 18" 22-carat gold ropes should be valued at $2400, rather than the
value of $3000 that Ms. Sedeghi had placed on them, because Ms. Sedeghi had seen
comparable items for sale for $1200.
       Further, counsel argued that a wedding ring set that Ms. Sadeghi's husband had
purchased in 2000 should be valued at $1000 based on the purchase price. Finally,
counsel argued that the estimates that Ms. Sadeghi had placed on a 22-carat flat circle
with carvings of ancient soldiers and an 18-carat square shape with diamonds should be
rejected because they were estimates without a factual basis. R.C.'s counsel joined in
these arguments; R.C's counsel stated that the estimates were unreasonable because Ms.
Sadeghi had made minimal efforts to determine their value. Counsel requested a general
order of restitution for those specific items.
       At the end of the contested restitution hearing counsel noted that each minor had
$2000 in his possession at the time of arrest. Counsel requested that the money be
released to Ms. Sadeghi and applied to the restitution amount the court determined that
the minors owed.
       In a lengthy written order the juvenile court accepted Ms. Sadeghi's valuation of
the pieces of jewelry, finding that she was a credible witness and that her opinions were
made only after she had conducted research; thus, her opinions were "educated estimates"
of the replacement cost of her stolen jewelry and she used a "rational method" of
establishing the amount of restitution owed. Further, the court found that Ms. Sedeghi
had not overestimated the value of the jewelry; rather it appeared that she had "rounded
down." The court stated that where Ms. Sadeghi's research had indicated a sale price, she
was entitled to ask for the nonsale price since she did not then have the money to take
advantage of the sale price, and there was no guarantee that the item would still be on
sale when she did have the money to purchase new pieces.



                                                 3
       Accordingly, the court set the amount of restitution at $19,970 and ordered R.C.
and the other minor and their parents jointly and severally liable for this amount. The
court granted counsels' request to release the cash seized from the minors and use it to be
applied to the restitution amount. Accordingly, the court ordered the minors to pay the
remaining $15,970 to Ms. Sadeghi.
                                        Discussion
       Neither R.C. nor his appointed counsel has identified any issue for our review.
Upon our own independent review of the record, we agree none exists. (People v.
Wende, supra, 25 Cal.3d 436.) The juvenile court found R.C and the other minor liable,
and their parents jointly and severally liable, to the victim for $19,970 based on testimony
from the victim who had conducted extensive research into the replacement value of the
jewelry that R.C. and the other minor took. R.C. offered no testimony or proffered any
independent evidence to challenge the victim's educated estimates of replacement value.
However, R.C was represented by competent counsel at the hearing, who presented
several arguments on his behalf disputing some of the values placed on individual items.
Under these circumstances, we believe the juvenile court's order requiring R.C.—jointly
and severally with the other minor—to pay $19,970 in restitution to the victim to cover
the replacement cost of the jewelry as well as to deter future criminality, was a proper
exercise of the court's broad discretion. (Welf. & Inst.Code, § 730.6. See also In re I.M.
(2005) 125 Cal.App.4th 1195, 1208–1209 ["Penal Code section 1203.1 confers broad
power on the courts to impose conditions to foster rehabilitation and to protect public
safety. [Citation.] This power includes ordering restitution, if such a condition is
reasonably related to the crime of which the defendant was convicted or to future
criminality"]; People v. Foster (1993) 14 Cal.App.4th 939, 946–947 [a defendant has the
opportunity at a hearing to rebut the proposed restitution amount; however, he or she
bears the burden of disproving the victim's restitution estimate]; In re T.C. (2009) 173
Cal.App.4th 837, 847.)

                                             4
       Thus, having ensured R.C. has received adequate and effective appellate review,
we affirm the juvenile court's restitution order. (People v. Kelly (2006) 40 Cal.4th 106,
112–113; People v. Wende, supra, 25 Cal.3d 436.)
                                        Disposition
       The restitution order of February 11, 2013, is affirmed.




                                          ________________________________
                                          ELIA, Acting P. J.


WE CONCUR:




______________________________
MIHARA, J.




______________________________
GROVER, J.




                                             5